 
Exhibit 10(m)
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECUR ITIES UNDER THE SECURITIES ACT OF 1933,AS AMENDED, OR (B) AN OPINION OF
COUNSEL (WHICH COUNSEL SHALL BE SELECTED  BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT  REGISTRATION IS NOT REQUIRED UNDER SAID ACT.
NOTWITHSTANDI NG THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.
Principal Amount: $58,000.00
Issue Date: October 11,2017
Purchase Price: $58,000.00
 



CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, ABCO EN ERGY, INC., a Nevada corporation (hereinafter called
the “Borrower”), hereby promises to pay to the order of POWER UP LENDING GROUP
LTD., a Virginia corporation, or registered assigns (the “Holder”) the sum of
$58,000.00 together with any interest as set forth herein, on July 20,2018 (the
“Maturity Date”), and to pay interest on the unpaid principal balance hereof at
the rate of eight percent (8%)(the “Interest Rate”) per annum from the date
hereof (the “Issue Date”) until the same becomes due and payable, whether at
maturity or upon acceleration or by prepayment or otherwise. This Note may not
be prepaid in whole or in part except as otherwise explicitly set forth herein.
Any amount of principal or interest on this Note which is not paid when due
shall bear interest at the rate of twenty two percent (22%) per annum from the
due date thereof until the same is paid (“Default Interest”). Interest shall be
computed on the basis of a 365 day year and the actual number of days elapsed.
Interest shall commence accruing on the Issue Date but shall not be payable
until the Note becomes payable (whether at Maturity Date or upon acceleration or
by prepayment}. All payments due hereunder (to the extent not converted into
common stock, $0.001 par value per share (the “Common Stock”) in accordance with
the terms hereof) shall be made in lawful money of the United States of America.
All payments shall be made at such address as the Holder shall hereafter give to
the Borrower by written notice made in accordance with the provisions of this
Note. Each capitalized term used herein, and not otherwise defined, shall have
the meaning ascribed thereto in that certain Securities Purchase Agreement dated
the date hereof, pursuant to which this Note was originally issued (the
“Purchase Agreement”).


This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.


The following terms shall apply to this Note:


ARTICLE I. CONVERSION RIGHTS


1.1   Conversion Right. The Holder shall have the right from time to time, and
at any time during the period beginning on the date which is one hundred eighty
(180) days following the date of this Note and ending on the later of: (i) the
Maturity Date and (ii) the date of payment of the Default
1

--------------------------------------------------------------------------------

 
 
 


Amount (as defined in Article III), each in respect of the remaining outstanding
principal amount of this Note to convert all or any part of the outstanding and
unpaid principal amount of this Note into fully paid and non-assessable shares
of Common Stock, as such Common Stock exists on the Issue Date, or any shares of
capital stock or other securities of the Borrower into which such Common Stock
shall hereafter be changed or reclassified at the convers ion price (the
“Conversion Price”) determined as provided herein (a “Conversion”); provided.
however. that in no event shall the Holder be entitled to convert any portion of
this Note in excess of that portion of this Note upon conversion of which the
sum of (1) the number of shares of Common Stock beneficially owned by the Holder
and its affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unconverted portion of the Notes
or the unexercised or unconverted portion of any other security of the Borrower
subject to a limitation on conversion or exercise analogous to the limitations
contained herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made would result in beneficial ownership by the Holder
and its affiliates of more than 4.99% of the outstanding shares of Common Stock.
For purposes of the proviso to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and Regulations 13D·G
thereunder, except as otherwise provided in clause (1) of such proviso. The
beneficial ownership limitations on conversion as set forth in the section may
NOT be waived by the Holder. The number of shares of Common Stock to be issued
upon each conversion of this Note shall be determined by dividing the Conversion
Amount (as defined below) by the applicable Conversion Price then in effect on
the date specified in the notice of conversion, in the form attached hereto as
Exhibit A (the “Notice of Conversion”), delivered to the Borrower by the Holder
in accordance with Section 1.4 below; provided that the Notice of Conversion is
submitted by facsimile or e-mail (or by other means resulting in, or reasonably
expected to result in, notice) to the Borrower before 6:00 p.m., New York, New
York time on such conversion date (the “Conversion Date”); however, if the
Notice of Conversion is sent after 6:00pm, New York, New York time the
Conversion Date shall be the next business day. The term “Conversion Amount ”
means, with respect to any conversion of this Note, the sum of (1) the principal
amount of this Note to be converted in such conversion plus (2) at the Holder’s
option, accrued and unpaid interest, if any, on such principal amount at the
interest rates provided in this Note to the Conversion Date, plus (3) at the
Holder’s option, Default Interest, if any, on the amounts referred to in the
immediately preceding clauses (1) and/or (2) plus (4) at the Holder’s option,
any amounts owed to the Holder pursuant to Sections 1.4 hereof.
 
1.2   Conversion Price. The conversion price (the “Conversion Price”) shall
equal the Variable Conversion Price (as defined herein) (subject to equitable
adjustments by the Borrower relating to the Borrower’s securities or the
securities of any subsidiary of the Borrower, combinations, recapitalization,
reclassifications, extraordinary distributions and similar events). The
“Variable Conversion Price” shall mean 58% multiplied by the Market Price (as
defined herein) (representing a discount rate of 42%). “Market Price” means the
average of the lowest two (2) Trading Prices (as defined below) for the Common
Stock during the fifteen (15) Trading Day period ending on the latest complete
Trading Day prior to the Conversion Date. “Trading Price” means, for any
security as of any date, the closing bid price on the OTCQB, OTCQX, Pink Sheets
electronic quotation system or applicable trading market (the “OTC”) as reported
by a reliable reporting service (“Reporting Service”) designated by the Holder
(i.e. Bloomberg) or, if the OTC is not the principal trading market for such
security, the closing bid price of such security on the principal securities
exchange or trading market where such security is listed or traded or, if no
closing bid price of such security is available in any of the foregoing manners,
the average of the closing bid prices of any market makers for such security
that are listed in the “pink sheets”. If the Trading Price cannot be calculated
for such security on such date in the manner provided above, the Trading Price
shall be the fair market value as reasonably determined by the Borrower.
“Trading Day”
 
2

--------------------------------------------------------------------------------

 
 


shall mean any day on which the Common Stock is tradable for any period on the
OTC, or on the principal securities exchange or other securities market on which
the Common Stock is then being traded.
 
1.3 Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note issued pursuant to the Purchase Agreement. The Borrower is required at
all times to have authorized and reserved seven times the number of shares that
would be issuable upon full conversion of the Note (assuming that the 4.99%
limitation set forth in Section 1.1is not in effect) (based on the respective
Conversion Price of the Note (as defined in Section 1.2) in effect from time to
time, initially 250,000,000) (the “Reserved Amount”). The Reserved Amount shall
be increased (or decreased with the written consent of the Holder) from time to
time in accordance with the Borrower’s obligations hereunder. The Borrower
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non-assessable. In addition, if the Borrower shall issue any
securities or make any change to its capital structure which would change the
number of shares of Common Stock into which the Notes shall be convertible at
the then current Conversion Price, the Borrower shall at the same time make
proper provision so that thereafter there shall be a sufficient number of shares
of Common Stock authorized and reserved, free from preemptive rights, for
conversion of the outstanding Note. The Borrower (i) acknowledges that it has
irrevocably instructed its transfer agent to issue certificates for the Common
Stock issuable upon conversion of this Note, and (ii) agrees that its issuance
of this Note shall constitute full authority to its officers and agents who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock in accordance with the terms
and conditions of this Note.


If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of the Note.


1.4  Method of Conversion.


(a) Mechanics of Conversion. As set forth in Section 1.1hereof, from time to
time, and at any time during the period beginning on the date which is one
hundred eighty (180) days following the date of this Note and ending on the
later of:(i) the Maturity Date and (ii) the date of payment of the Default
Amount, this Note may be converted by the Holder in whole or in part at any time
from time to time after the Issue Date, by (A) submitting to the Borrower a
Notice of Conversion (by facsimile, e-mail or other reasonable means of
communication dispatched on the Conversion Date prior to 6:00 p.m., New York,
New York time) and (B) subject to Section 1.4(b), surrendering this Note at the
principal office of the Borrower (upon payment in full of any amounts owed
hereunder).
 
(b) Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Borrower unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Borrower, so as
not to require physical surrender of this Note upon each such conversion.
 
(c) Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower from
the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this
3

--------------------------------------------------------------------------------



Section 1.4, the Borrower shall issue and deliver or cause to be issued and
delivered to or upon the order of the Holder certificates for the Common Stock
issuable upon such conversion within two (2) business days after such receipt
(the “Deadline”) (and, solely in the case of conversion of the entire unpaid
principal amount hereof, surrender of this Note) in accordance with the terms
hereof and the Purchase Agreement. Upon receipt by the Borrower of a Notice of
Conversion, the Holder shall be deemed to be the holder of record of the Common
Stock issuable upon such conversion, the outstanding principal amount and the
amount of accrued and unpaid interest on this Note shall be reduced to reflect
such conversion, and, unless the Borrower defaults on its obligations hereunder,
all rights with respect to the portion of this Note being so converted shall
forthwith terminate except the right to receive the Common Stock or other
securities, cash or other assets, as herein provided, on such conversion. If the
Holder shall have given a Notice of Conversion as provided herein, the
Borrower’s obligation to issue and deliver the certificates for Common Stock
shall be absolute and unconditional, irrespective of the absence of any action
by the Holder to enforce the same, any waiver or consent with respect to any
provision thereof, the recovery of any judgment against any person or any action
to enforce the same, any failure or delay in the enforcement of any other
obligation of the Borrower to the holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to the Borrower, and irrespective of any other
circumstance which might otherwise limit such obligation of the Borrower to the
Holder in connection with such conversion.


(d) Delivery of Common Stock by Electronic Transfer.  In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is participating in the  Depository Trust Company (“DTC”)
Fast Automated Securities  Transfer (“FAST”) program, upon request of the Holder
and its compliance with the provisions set forth herein, the Borrower shall use
its best efforts to cause its transfer agent to electronically transmit the
Common Stock issuable upon conversion to the Holder by crediting the account of
Holder’s Prime Broker with DTC through its Deposit and Withdrawal at Custodian
(“DWAC”) system.
 
(e) Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline due to
the willful, purposeful and/or intentional action or inaction of the Borrower or
any Affiliate of the Borrower, the Borrower shall pay to the Holder $2,000 per
day in cash, for each day beyond the Deadline that the Borrower fails to deliver
such Common Stock (the “Fail to Deliver Fee”); provided; however that the Fail
to Deliver Fee shall not be due if the failure is a result of a third party
(i.e., transfer agent; and not the result of any failure to pay such transfer
agent) despite the best efforts of the Borrower to effect delivery of such
Common Stock.  Such cash amount shall be paid to Holder by the fifth day of the
month following the month in which it has accrued or, at the option of the
Holder (by written notice to the Borrower by the first day of the month
following the month in which it has accrued), shall be added to the principal
amount of this Note, in which event interest shall accrue thereon in accordance
with the terms of this Note and such additional principal amount shall be
convertible into Common Stock in accordance with the terms of this Note.  The
Borrower agrees that the right to convert is a valuable right to the Holder. 
The damages resulting from a failure, attempt to frustrate, interference with
such conversion right are difficult if not impossible to qualify . Accordingly,
the parties acknowledge that the liquidated damages provision contained in this
Section 1.4(e) are justified.


1.5  Concerning the Shares. The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless: (i) such shares are sold
pursuant to an effective registration statement under the Act or (ii) the
Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions
4

--------------------------------------------------------------------------------



of counsel in comparable transactions) to the effect that the shares to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration (such as Rule 144 or a successor rule) (“Rule 144”); or (iii) such
shares are transferred to an “affiliate” (as defined in Rule 144) of the
Borrower who agrees to sell or otherwise transfer the shares only in accordance
with this Section 1.5 and who is an Accredited Investor (as defined in the
Purchase Agreement).


Any restrictive legend on certificates representing shares of Common Stock
issuable upon conversion of this Note shall be removed and the Borrower shall
issue to the Holder a new certificate therefore free of any transfer legend if
the Borrower or its transfer agent shall have received an opinion of counsel
from Holder’s counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that (i) a public sale or
transfer of such Common Stock may be made without registration under the Act,
which opinion shall be accepted by the Company so that the sale or transfer is
effected; or (ii) in the case of the Common Stock issuable upon conversion of
this Note, such security is registered for sale by the Holder under an effective
registration statement filed under the Act; or otherwise may be sold pursuant to
an exemption from registration. In the event that the Company does not
reasonably accept the opinion of counsel provided by the Holder with respect to
the transfer of Securities pursuant to an exemption from registration (such as
Rule 144), at the Deadline, it will be considered an Event of Default pursuant
to Section 3.2 of the Note.


1.6  Effect of Certain Events.


(a) Effect of Merger, Consolidation, Etc. At the option of the Holder, the sale,
conveyance or disposition of all or substantially all of the assets of the
Borrower, the effectuation by the Borrower of a transaction or series of related
transactions in which more than 50% of the voting power of the Borrower is
disposed of, or the consolidation, merger or other business combination of the
Borrower with or into any other Person (as defined below) or Persons when the
Borrower is not the survivor shall be deemed to be an Event of Default (as
defined in Article Ill) pursuant to which the Borrower shall be required to pay
to the Holder upon the consummation of and as a condition to such transaction an
amount equal to the Default Amount (as defined in Article Ill). “Person” shall
mean any individual, corporation, limited liability company, partnership,
association, trust or other entity or organization.


(b) Adjustment Due to Merger, Consolidation, Etc. If, at any time when this Note
is issued and outstanding and prior to conversion of all of the Note, there
shall be any merger, consolidation, exchange of shares, recapitalization,
reorganization, or other similar event, as a result of which shares of Common
Stock of the Borrower shall be changed into the same or a different number of
shares of another class or classes of stock or securities of the Borrower or
another entity, or in case of any sale or conveyance of all or substantially all
of the assets of the Borrower other than in connection with a plan of complete
liquidation of the Borrower, then the Holder of this Note shall thereafter have
the right to receive upon conversion of this Note, upon the basis and upon the
terms and conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore issuable upon conversion, such stock, securities or
assets which the Holder would have been entitled to receive in such transaction
had this Note been converted in full immediately prior to such transaction
(without regard to any limitations on conversion set forth herein), and in any
such case appropriate provisions shall be made with respect to the rights and
interests of the Holder of this Note to the end that the provisions hereof
(including, without limitation, provisions for adjustment of the Conversion
Price and of the number of shares issuable upon conversion of the Note) shall
thereafter be applicable, as nearly as may be practicable in relation to any
securities or assets thereafter deliverable upon the conversion hereof. The
Borrower shall not affect any transaction described in this Section 1.G(b)
unless (a) it first gives, to the extent practicable, ten (10)
5

--------------------------------------------------------------------------------



days prior written notice (but in any event at least five (5) days prior written
notice) of the record date of the special meeting of shareholders to approve, or
if there is no such record date, the consummation of, such merger,
consolidation, exchange of shares, recapitalization, reorganization or other
similar event or sale of assets (during which time the Holder shall be entitled
to convert this Note) and (b) the resulting successor or acquiring entity (if
not the Borrower) assumes by written instrument the obligations of this Note.
The above provisions shall similarly apply to successive consolidations,
mergers, sales, transfers or share exchanges.


(c) Adjustment Due to Distribution. If the Borrower shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Borrower’s shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”),then the Holder of this Note shall be
entitled, upon any conversion of this Note after the date of record for
determining shareholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to the Holder with respect to the
shares of Common Stock issuable upon such conversion had such Holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such Distribution.


1.7  Prepayment. Notwithstanding anything to the contrary contained in this
Note, at any time during the periods set forth on the table immediately
following this paragraph (the “Prepayment Periods”), the Borrower shall have the
right, exercisable on not more than three (3) Trading Days prior written notice
to the Holder of the Note to prepay the outstanding Note (principal and accrued
interest), in full, in accordance with this Section 1.7. Any notice of
prepayment hereunder (an “Optional Prepayment Notice”) shall be delivered to the
Holder of the Note at its registered addresses and shall state: (1) that the
Borrower is exercising its right to prepay the Note, and (2) the date of
prepayment which shall be not more than three (3) Trading Days from the date of
the Optional Prepayment Notice. On the date fixed for prepayment (the “Optional
Prepayment Date”), the Borrower shall make payment of the Optional Prepayment
Amount (as defined below) to Holder, or upon the direction of the Holder as
specified by the Holder in a writing to the Borrower (which direction shall to
be sent to Borrower by the Holder at least one (1) business day prior to the
Optional Prepayment Date). If the Borrower exercises its right to prepay the
Note, the Borrower shall make payment to the Holder of an amount in cash equal
to the percentage (“Prepayment Percentage”) as set forth in the table
immediately following this paragraph opposite the applicable Prepayment Period,
multiplied by the sum of: (w) the then outstanding principal amount of this Note
(x) accrued and unpaid interest on the unpaid principal amount of this Note to
the Optional Prepayment Date (y) Default Interest, if any, on the amounts
referred to in clauses (w) and (x) (z) any amounts owed to the Holder pursuant
to Section 1.4 hereof (the “Optional Prepayment Amount”). If the Borrower
delivers an Optional Prepayment Notice and fails to pay the Optional Prepayment
Amount due to the Holder of the Note within two (2) business days following the
Optional Prepayment Date, the Borrower shall forever forfeit its right to prepay
the Note pursuant to this Section 1.7.
 
Prepayment Period
Prepayment Percentage
1.  The period beginning on the Issue Date and ending on the date which is
ninety {90) days following the Issue Date.
125%
2. The period beginning on the date which is ninety-one (91) days following the
Issue Date and ending on the date which is one hundred twenty (120} days
following the Issue Date.
130%



 
6

--------------------------------------------------------------------------------


 
3. The period beginning on the date that is one hundred twenty-one (121) day
from the Issue Date and ending one hundred fifty (150) days following the Issue
Date.
135%
4. The period beginning on the date that is one hundred fifty-one (151) day from
the Issue Date and ending one hundred eighty (180) days following the Issue
Date.
140%



After the expiration of one hundred eighty (180) days following the Issue Date,
the Borrower shall have no right of prepayment.


ARTICLE II. CERTAIN COVENANTS


2.1  Sale of Assets. So long as the Borrower shall have any obligation under
this Note, the Borrower shall not, without the  Holder’s written consent, sell,
lease or otherwise dispose of any significant portion of its assets outside the
ordinary course of business. Any consent to the disposition of any assets may be
conditioned on a specified use of the proceeds of disposition.


ARTICLE III. EVENTS OF DEFAULT


If any of the following events of default (each, an “Event of Default”) shall
occur:


3.1  Failure to Pay Principal and Interest. The Borrower fails to pay the
principal hereof or interest thereon when due on this  Note, whether at maturity
or upon acceleration and such breach continues for a period of five (5) days
after written notice from the Holder.


3.2  Conversion and the Shares. The Borrower fails to issue shares of Common
Stock to the Holder (or announces or threatens in writing that it will not honor
its obligation to do so) upon exercise by the Holder of the conversion rights of
the Holder in accordance with the terms of this Note, fails to transfer or cause
its transfer agent to transfer (issue) (electronically or in certificated form)
any certificate for shares of Common Stock issued to the Holder upon conversion
of or otherwise pursuant to this Note as and when required by this Note, the
Borrower directs its transfer agent not to transfer or delays, impairs, and/or
hinders its transfer agent in transferring (or issuing) (electronically or in
certificated form) any certificate for shares of Common Stock to be issued to
the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or fails to remove (or directs its transfer agent not to
remove or impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of or otherwise pursuant to this Note as and when required by
this Note (or makes any written announcement, statement or threat that it does
not intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement , statement or
threat not to honor its obligations shall not be rescinded in writing) for two
(2) business days after the Holder shall have delivered a Notice of Conversion.
It is an obligation of the Borrower to remain current in its obligations to its
transfer agent. It shall be an event of default of this Note, if a conversion of
this Note is delayed, hindered or frustrated due to a balance owed by the
Borrower to its transfer agent. If at the option of the Holder, the Holder
advances any funds to the Borrower’s transfer agent in order to process a
conversion, such advanced funds shall be paid by the Borrower to the Holder
within forty-eight (48) hours of a demand from the Holder.
 
3.3  Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Note and any collateral documents
including but not limited
7

--------------------------------------------------------------------------------



to the Purchase Agreement and such breach continues for a period of twenty (20)
days after written notice thereof to the Borrower from the Holder.


3.4  Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith (including, without
limitation, the Purchase Agreement), shall be false or misleading in any
material respect when made and the breach of which has (or with the passage of
time will have) a material adverse effect on the rights of the Holder with
respect to this Note or the Purchase Agreement .


3.5  Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.


3.6  Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower or any subsidiary of the Borrower.


3.7  Delisting of Common Stock. The Borrower shall fail to maintain the listing
of the Common Stock on at least one of the OTC (which specifically includes the
quotation platforms maintained by the OTC Markets Group) or an equivalent
replacement exchange, the Nasdaq National Market, the Nasdaq SmallCap Market,
the New York Stock Exchange, or the American Stock Exchange .


3.8  Failure to Comply with the Exchange Act. The Borrower shall fail to comply
with the reporting requirements of the Exchange Act; and/or the Borrower shall
cease to be subject to the reporting requirements of the Exchange Act.


3.9  Liquidation. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.


3.10 Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.


3.11 Financial Statement Restatement. The restatement of any financial
statements filed by the Borrower with the SEC at any time after 180 days after
the Issuance Date for any date or period until this Note is no longer
outstanding, if  the result of such restatement would, by comparison to the
un-restated financial statement, have constituted a material adverse effect on
the rights of the Holder with respect to this Note or the Purchase Agreement.


3.12 Replacement of Transfer Agent. In the event that the Borrower proposes to
replace its transfer agent, the Borrower fails to provide, prior to the
effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to the Purchase Agreement
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Borrower and the Borrower.
8

--------------------------------------------------------------------------------



3.13 Cross-Default. Notwithstanding anything to the contrary contained in this
Note or the other related or companion documents, a breach or default by the
Borrower of any covenant or other term or condition contained in any of the
Other Agreements, after the passage of all applicable notice and cure or grace
periods, shall, at the option of the Holder, be considered a default under this
Note and the Other Agreements, in which event the Holder shall be entitled (but
in no event required) to apply all rights and remedies of the Holder under the
terms of this Note and the Other Agreements by reason of a default under said
Other Agreement or hereunder. “Other Agreement s” means, collectively, all
agreements and instruments between, among or by: (1) the Borrower, and, or for
the benefit of,(2) the Holder and any affiliate of the Holder, including,
without limitation, promissory notes; provided, however, the term “Other
Agreements” shall not include the related or companion documents to this Note.
Each of the loan transactions will be cross-defaulted with each other loan
transact ion and with all other existing and future debt of Borrower to the
Holder.


Upon the occurrence and during the continuation of any Event of Default
specified in Section 3.1(solely with respect to failure to pay the principal
hereof or interest thereon when due at the Maturity Date), the Note shall become
immediately due and payable and the Borrower shall pay to the Holder, in full
satisfaction of its obligations hereunder, an amount equal to the Default Amount
(as defined herein). UPON THE OCCURRENCE AND DURING THE CONTINUAT ION OF ANY
EVENT OF DEFAULT SPECIFIED IN SECTION 3.2, THE NOTE SHALL BECOME IMMEDIATELY DUE
AND PAYABLE AND THE BORROWER SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF
ITS OBLIGATIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE DEFAULT AMOUNT (AS
DEFINED HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the occurrence and during the
continuation of any Event of Default specified in Sections 3.1(solely with
respect to failure to pay the principal hereof or interest thereon when due on
this Note or upon acceleration), 3.3, 3.4, 3.7, 3.8, 3.10, 3.11, 3.12, 3.13,
and/or 3.14 exercisable through the delivery of written notice to the Borrower
by such Holders (the “Default Notice”), and upon the occurrence of an Event of
Default specified the remaining sections of Articles Ill (other than failure to
pay the principal hereof or interest thereon at the Maturity Date specified in
Section 3,1hereof),the Note shall become immediately due and payable and the
Borrower shall pay to the Holder, in full satisfaction of its obligations
thereunder, an amount equal to the greater of (i) 150% times the sum of (w) the
then outstanding principal amount of this Note plus (x) accrued and unpaid
interest on the unpaid principal amount of this Note to the date of payment (the
“Mandatory Prepayment Date”) plus (y) Default Interest, if any, on the amounts
referred to in clauses (w) and/or (x) plus (z) any amounts owed to the Holder
pursuant to Section 1.4(e) thereof (the then outstanding principal amount of
this Note to the date of payment plus the amounts referred to in clauses (x),
(y) and (z) shall collectively be known as the “Default Amount”) and all other
amounts  payable  hereunder  shall  immediately  become  due and  payable, all
without  demand, presentment or notice, all of which hereby are expressly
waived, to get her with all costs, including, without limitation, legal fees and
expenses, of collection, and the Holder shall be entitled to exercise all other
rights and remedies available at law or in equity.


If the Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default
Amount , the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect.


ARTICLE IV. MISCELLANEOUS


9

--------------------------------------------------------------------------------

4.1  Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


4.2  Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage
prepaid,(iii) de livered by reputable air courier service with charges prepaid,
or (iv) transmitted by hand delivery, telegram, or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:
 
If to the Borrower, to:
 
   ABCO ENERGY, INC.
2100 North Wilmot #211
Tucson, AZ 85712
Attn: Charles O’Dowd, Chief Executive Officer
Fax:
Email: codowd@biosolar.com
 
If to the Holder:
 
POWER UP LENDING GROUP LTD.
111Great Neck Road, Suite 214
Great Neck, NY 11021
Attn: Curt Kramer, Chief Executive Officer
e-mail: info@poweruplending.com
 
With a copy by fax only to (which copy shall not constitute notice):
 
Naidich Wurman LLP
111Great Neck Road, Suite 216
Great Neck, NY 11021 A
Attn: Allison Naidich facsimile: 516-466-3555
e-mail:allison@nwlaw.com


4.3  Amendments . This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto,


10

--------------------------------------------------------------------------------

as used throughout this instrument, shall mean this instrument (and the other
Notes issued pursuant to the Purchase Agreement) as originally executed, or if
later amended or supplemented, then as  so amended or supplemented.


4.4  Most Favored Nation. During the period where any monies are owed to the
Holder pursuant to this Note, if the Borrower engages in any future financing
transactions with a third-party investor, the Borrower will provide the Holder
with written notice (the “MFN Notice”) thereof promptly but in no event less
than 10 days prior to closing any financing transact ions. Included with the MFN
Notice shall be a copy of all documentation relating to such financing
transaction and shall include, upon written request of the Holder, any
additional information related to such subsequent investment as may be
reasonably requested by the Holder. In the event the Holder determines that the
terms of the subsequent investment are preferable to the terms of the securities
of the Borrower issued to the Holder pursuant to the terms of the Purchase
Agreement, the Holder will notify the Borrower in writing. Promptly after
receipt of such written notice from the Holder, the Borrower agrees to amend and
restate the Securities (which may include the conversion terms of this Note), to
be identical to the instrument s evidencing the subsequent investment.
Notwithstanding the foregoing, this Section 4.4 shall not apply in respect of
(i) an Exempt Issuance, or (ii) an underwritten public offering of Common Stock.
“Exempt Issuance” means the issuance of: (a) shares of Common Stock or options 
to employees, officers, consultants, advisors or directors of the Borrower
pursuant to any stock or option plan duly adopted for such purpose by a majority
of the members of the Board of Directors or a majority of the members of a
committee of directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of this Note and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date hereof, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Borrower, provided that any such issuance shall
only be to a Person which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Borrower and in which
the Borrower receives benefits in addition to the investment of funds, but shall
not  include a transaction in which the Borrower is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.


4.5  Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Each transferee of this Note must be an “accredited
investor” (as defined in Rule 501(a) of the Securities and Exchange Commission).
Notwithstanding anything in this Note to the contrary, this Note may be pledged
as collateral in connection with a bona fide margin account or other lending
arrangement; and may be assigned by the Holder without the consent of the
Borrower.


4.6  Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof costs of collection, including reasonable
attorneys’ fees.


4.7  Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Virginia without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transact ions contemplated by this Note shall be brought only in the state
courts of New York or in the federal courts located in the Eastern District of
New York. The parties to this Note hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. The Borrower and Holder waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorney’s fees
and costs. In the event that any provision of this Note or any other agreement
delivered in connection herewith is invalid or unenforceable under


11

--------------------------------------------------------------------------------



any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, act ion or proceeding in connection with this Note, any
agreement or any other document delivered in connection with this Note by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.


4.8  Purchase Agreement. By its acceptance of this Note, each party agrees to be
bound by the applicable terms of the Purchase Agreement.


4.9  Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this on October 11, 2017
 
ABCO ENERGY, INC.
 
By:  /s/ Charles O’Dowd                                                   
Charles O’Dowd
Chief Executive Officer
 
 
12

--------------------------------------------------------------------------------



EXHIBIT A -- NOTICE OF CONVERSION






The undersigned hereby elects to convert
$                                                         principal amount of
the Note (defined below) into that number of shares of Common Stock to be issued
pursuant to the conversion of the Note (“Commo n Stock”) as set forth below, of
ABCO  ENERGY, INC., a Nevada corporation (the “Borrower”) according to the
conditions of the convertible note of the Borrower dated as of October 11, 2017
(the “Note”),as of the date written below. No fee will be charged to the Holder
for any conversion, except for transfer taxes, if any.


Box Checked as to applicable instructions:


[ ] The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).


Name of DTC Prime Broker:
Account Number:


[ ] The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:


POWER UP LENDING GROUP LTD.
111Great Neck Road, Suite 214 
Great Neck, NY 11021
Attention: Certificate Delivery
e-mail:info@poweruplendinggroup.com


Date of conversion:                                                      
Applicable Conversion Price:   $                                
                           
Number of shares of common stock to be issued
    pursuant to conversion of the Notes:                               
Amount of Principal Balance due remaining
     under the Note after this conversion:                             


 
POWER UP LENDING GROUP LTD.


By:                                                                       
Name: Curt Kramer
Title:  Chief Executive Officer
Date:                                     
13